Judgment reversed on the law and the facts, with costs, and judgment directed for the plaintiff for the relief demanded *798in the complaint, with costs. In our opinion the finding of the learned referee that the mortgage in question was executed and delivered upon condition that the Lafayette Trust Company should remain open is against the weight of the evidence. To the contrary, the evidence shows that the said mortgage was delivered without condition. We are also of opinion that there was ample consideration to support the mortgage. Findings of fact and conclusions of, law inconsistent with this decision are reversed and new findings will be made in support thereof. Lazansky, P. J., Young, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.